Citation Nr: 0329441	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  96-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for chronic acquired 
disorders of the left hip and left knee.

2.  Entitlement to an evaluation in excess of 30 percent for 
chronic brain syndrome with post-traumatic headaches, as a 
residual of status post skull fracture frontal and left 
zygoma bone..

3.  Entitlement to an evaluation in excess of 30 percent for 
cataract of the left eye with iridectomy.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left femur. 

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the thoracic spine.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right ankle.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1959.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions dating from February 1990.  

The issues of entitlement to increased evaluations for 
residuals of fractures of the thoracic spine and left femur 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The probative and competent medical evidence establishes 
a causal link between the service-connected fracture of the 
left femur and arthralgia of the left hip and left knee.

2.  The probative and competent evidence of record shows that 
the veteran is demonstrably unable to obtain or retain 
employment due to his service-connected organic brain 
syndrome with post-traumatic headaches.  

3.  Residuals of a fracture of the right ankle are productive 
of not more than moderate limitation of motion, with no 
additional functional loss due to pain or other pathology.  

4.  Residuals of a fracture of the left ankle are not 
productive of any limitation of motion or additional 
functional loss due to pain or other pathology.

5.  Cataract of the left eye with iridectomy is manifested by 
light perception vision; the nonservice-connected right eye 
is not blind.  


CONCLUSIONS OF LAW

1.  Arthralgia of the left hip and left knee is proximately 
due to, or the result of service-connected residuals of a 
fracture of the left femur.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003). 

2.  The criteria for a 100 percent evaluation for organic 
brain syndrome with post-traumatic headaches as a residual of 
status post skull fracture frontal and left zygoma bone have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.132, Diagnostic Code 
9304(effective prior to November 7, 1996).

3.  The criteria for an increased (compensable) evaluation of 
10 percent for residuals of a fracture of the right ankle 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2003).

4.  The criteria for an increased (compensable) evaluation 
for residuals of a fracture of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003).

5.  The criteria for an evaluation in excess of 30 percent 
for cataract of the left eye with iridectomy; defective 
vision with light perception only have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383(a), 4.7, 4.79, 
4.83(a), 4.84(a), Diagnostic Codes 6029, 6069, 6070 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A January 1961 VA orthopedic examination report shows as 
medical history the service medical records disclosed a 1956 
motorcycle accident whereby the veteran sustained fractures 
of the left skull, the zygoma, left femur and both ankles.  
He was hospitalized for definitive treatment.  

While on convalescence leave he was involved in another 
automobile accident in which he was a passenger.  He 
sustained fractures of the left femur, both ankles, and the 
pelvis.  He was rehospitalized, although officially still a 
patient from the first accident.  Total hospitalization was 
for 23 months.  

The veteran's main difficulty was noted as diplopia for which 
he was put on the temporary retirement basis.  Also noted was 
a 30 degree external rotation of the left leg.  

It was noted that his ankles healed without residual 
sequelae.  The left pelvis healed satisfactorily. 

Following objective examination diagnoses included fracture 
of the thoracic spine at T-7, healed, no limitations of 
motion of the back; fracture of the pelvis healed, no 
residual sequelae and fractures of the left femur (two 
times), with two separate fractures of the right and left 
ankles without residual sequelae.  

A VA eye examination report at that time shows the veteran 
injured his left eye in the motor vehicle accidents in 
service for which he underwent left eye surgery for 
staphyloma of the left eyeball.  External examination 
revealed a total iridectomy at 12 o'clock.  The right eye was 
normal.  

On internal examination the left eye revealed a cataractous 
lens of the fundus with no details visible.  Visual acuity in 
the left eye was 2/200, uncorrectable.  The vision in the 
right eye was 20/20.  Diagnosis was cataract of the left eye, 
irrecdectomy of the left eye, cause undetermined and 
secondary defective vision of the left eye.  

A VA neuropsychiatry examination report at that time shows 
that after the veteran left the service he worked on various 
ranches.  Currently he drove a butane truck for over a year, 
working fairly regularly.  He was under no medical care.  

On mental status examination he was described as pleasant and 
in good contact.  He looked upon himself as a miracle 
escaping two serious injuries.  He was not considered 
hypochondriacal.  Symptoms of tension, anxiety and 
irritability were present.  He was considered neat, clean, 
alert and attentive.  Speech was coherent and relevant 
throughout, and he was able to give a good account of his 
past.  He displayed no unusual behavior.  There was no 
evidence of a serious thinking disorder.  There was no 
evidence of retardation of thought or confusion in thinking.  
His mood appeared neutral.  Affect was appropriate.  Content 
of thought was negative.  Sensorium was intact.  

The examiner's impression was that the veteran appeared to 
have a chronic anxiety state.  In all probability an anxiety 
state was an aftermath of the two accidents.  It was also 
noted that he had had a cerebral concussion and skull 
fracture, and that it was reasonable to assume that there was 
a direct cause and effect relationship.  Final diagnosis was 
chronic brain syndrome associated with cerebral trauma 
manifested by neurotic reaction of the chronic anxiety type.  
He was considered competent.

In a February 1961 rating decision the RO granted service-
connection for cataract of the let eye with iridectomy 
manifested by decreased vision of 2/200, uncorrectable 
evaluated as 30 percent disabling; chronic brain syndrome as 
a residual of a skull fracture frontal and left zygoma, 
evaluated as 30 percent disabling; simple fracture of the 
left clavicle, fracture of the right first rib, fracture of 
the thoracic spine and fractures of the right and left ankles 
each evaluated as noncompensable.  

Service-connection was established for fracture of the left 
femur initially at a noncompensable rate.  (A February 1992 
administrative review by VA compensation and pension service 
corrected clear and unmistakable error in prior rating 
decisions and assigned a 10 percent evaluation under 
Diagnostic Code 5299-5255 for fracture of the left femur 
retroactively to November 18, 1960, the date of the original 
grant of service-connection.)  

Private medical and hospital records show treatment for back 
injuries in the early 1980's affecting the veteran's ability 
to work.  

In September 1989 the veteran filed his current claim for the 
disabilities at issue.

In a September 1989 medical statement JAR (initials), MD, an 
orthopedic specialist reported evaluating the veteran's left 
knee at that time.  He noted that since the last evaluation 
in December 1987, the veteran's symptoms had worsened to the 
point where he was having more difficulties.  

The question was raised regarding the possibility of a cause 
and effect relationship between the fracture of the left 
femur, the external rotation deformity, and the onset of the 
degenerative process in the left knee.  Dr. JAR opined that 
there existed a strong possibility of the increasing 
susceptibility of degenerative changes in the left knee.  

A December 1989 VA orthopedic examination report shows the 
veteran was able to walk without apparent difficulty but had 
a slight limp favoring the left lower extremity.  The right 
ankle revealed a skin graft scar measuring approximately 4 by 
6 centimeters.  The scar itself was nontender.  Palpation of 
the lateral aspect of the ankle caused pain.  On range of 
motion testing dorsal flexion of the right ankle was 5 
degrees (normal was 10 degrees); plantar flexion was 45 
degrees which was normal.  The left ankle was normal in 
appearance.  There was no apparent deformity.  It was 
nontender.  Range of motion was normal with dosiflexion at 10 
degrees and plantar flexion at 45 degrees.  

On examination of the left femur the lateral aspect revealed 
a linear scar measuring approximately 20 centimeters in 
length and 3 centimeters in width, plus another lateral scar 
in the femur region, and a scar over the left hip secondary 
to insertion of a pin.  The left lower extremity was 
externally rotated approximately 45 degrees.

Impression was status post right and left ankle fracture; 
status post left femur fracture and apparent degenerative 
joint disease of the left knee and left hip.  The examiner 
opined that the veteran was probably having left hip and knee 
pain, and degenerative joint disease secondary to external 
rotation of left femur.  The veteran was considering 
corrective suregery.  X-rays of the ankles showed the bone 
alignment was normal.  No evidence of a fracture was seen.  
Soft tissues were normal in appearance.  

X-ray studies of the left knee revealed marginal osteophytes 
and ossification on the superior aspect of the medial condyle 
possibly due to trauma.  An x-ray of the left hip revealed 
healed left femoral fracture with good bone alignment.  The 
joint spaces were well-preserved.  Minimal sclerosis was 
present on the superior acetabulum.  No lytic bone lesions 
were seen. 


An October 1989 post-retirement service medical evaluation 
statement noted that the veteran was evaluated for 
progressivle increasing left knee pain.  He had a history of 
a left femur fracture approximately 25-30 years earlier which 
healed with significant rotational deformity.

The current physical examination revealed a 45 degree 
external rotational deformity of the left lower extremity.  
There was also significant laxity present in the left medial 
collateral ligament as a result of the excessive valgus 
thrust in his gait.  Also noted was x-ray evidence of a well-
healed fracture in the proximal and middle thirds of the left 
femur without significant angulatory deformity.  There were 
minimal degenerative changes suspected about the hip and knee 
joints.  

The examiner's impression was that the veteran's knee pain 
was secondary to the rotational deformity and the abnormal 
joint mechanics that resulted.  In addition the examiner 
noted that the post traumatic arthritis developing in the hip 
and knee joints contributed to his pain and disability.  

The medical examiner recommended that the veteran undergo a 
derotational osteotomy of the left femur to correct the 
deformity and minimize further deterioration of the hip and 
knees.  

In November 1990 the appellant and spouse attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  

An April 1992 VA general medical examination report shows 
uncorrected distant vision in the left eye of 20/400 and 
uncorrected distant vision in the right eye of 20/20.  
Examination of the left eye showed the examiner was unable to 
obtain left eye light reflex.  A large benign bleb was noted 
over the pupil of the left eye.  A longitudinal scar was 
noted over the left eyebrow.  The right eye was normal 
including funduscopic testing.  

A linear area of bony indentation extending from the lateral 
aspect of the left eye to the anterior-superior aspect of the 
left ear was noted.   The area of indentation was measured at 
5.0 centimeters in length and 1.0 centimeter in width.  The 
associated deformity was considered moderate in degree.   

Also there was indication the veteran stated that it takes 
him longer to work out mathematical problems and complex 
activities which did not present a problem for him prior to 
his accident.  The examiner suspected a mild chronic brain 
syndrome secondary to the 1956 motorcycle accident and 
recommended further psychological testing.  

A December 1994 private medical statement from BIW, MD, 
refers to computer tomographic (CT) confirmation of severe 
deformity of the left side of the veteran's face consistent 
with his skull fracture in service.  It was noted it was 
impossible to repair the damage to the left side of the face 
except cosmetically which was not indicated.  

A September 1995 VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability shows the 
veteran reported last working in 1980 due to service-
connected disabilities including brain injury.

An October 1996 private medical evaluation report from SOB, 
MD, shows the veteran was seen for orthopedic complaints 
including left hip, left knee and left ankle problems.  He 
had requested the physician to evaluate his complaints in 
light of injuries sustained in the service in 1956 and 1957.

It was noted as medical history the veteran had been in a 
motorcycle accident in 1956 that resulted in multiple 
injuries including a fracture of the skull, left eye injury, 
fracture of the left femur and fractures of both ankles.  

Following separation from service he injured his left knee in 
1964, causing significant injuries to the ligaments and bone 
fragment unrelated to his previous condition.

Currently, he complained of hip, knee and ankle pain on 
walking.  He stated that he could only walk approximately 2 
blocks before he had to stop and rest because of pain.  He 
was also noted to have pain in the right ankle to a limited 
degree.  He described pain around the trochanter of the left 
hip radiating into the groin.  

On objective examination of the left hip he had significant 
external rotation deformity.  He externally rotated on the 
right to approximately 40 to 45 degrees and on the left to 
approximately 85 degrees, and that was at 90 degrees of 
flexion.  Internal rotation on the right was to approximately 
30 degrees, and on the left was no more than 10 degrees, and 
there was less internal rotation when the left hip was in 
full extension.  There was good flexion of the hip otherwise.  
There was some pain on internal rotation on the left side.  
The private examiner noted that examination of the left knee 
was not thorough since it was not considered as part of the 
original injury, or at least it was going to be very 
difficult to separate the injury postervice in 1964, to the 
original injury in service.  

Examination of the ankles revealed minimal loss of motion of 
the left ankle, if any.  There was no significant pain on 
motion.  On the right however, there was pain on maximal 
dorsoflexion and the veteran had only about 5 degrees of 
dorsoflexion available.  Good subtalar motion was present in 
both ankles.  

The examination findings and x-rays the reported impressions 
were degenerative and traumatic arthritis of the left knee 
secondary to previous injury; mild degenerative arthritis of 
the left hip and ankle consistent with previous trauma and 
possibly aggravated by significant external rotation 
deformity of the left femur, and mild limitation of motion of 
the right ankle with loss of dorsoflexion causing increased 
stress on the ankle and subtalar joint.

The examiner opined that as far as the veteran's inability to 
walk for any distance was concerned, approximately 50 percent 
of that was secondary to the injury to the knee which was by 
far the most significant and obvious at that time.  The other 
50 percent was secondary to the accumulative effect of pain 
and discomfort from traumatic arthritis of the left hip, left 
ankle and right ankle.  

The examiner did not feel there was any significant 
contribution to his ongoing symptoms from prior back 
surgeries.  

In January 1997 the veteran and his spouse attended a hearing 
before a hearing officer at the RO.  The hearing transcript 
is on file.  

A February 1997 VA orthopedic examination report shows that 
in addition to orthopedic complaints, the veteran noted post 
traumatic headaches associated with head trauma in service.  
His headaches were episodic and spontaneous once or twice a 
week of moderate to severe in degree lasting several hours, 
and relieved by rest and analgesics.  There was no associated 
visual or gastrointestinal symptoms.  

Examination of the left hip revealed no abnormality.  Range 
of motion revealed flexion of 125 degrees, extension of 30 
degrees, abduction of 45 degrees, adduction of 25 degrees, 
internal rotation of 20 degrees and external rotation of 30 
degrees.

Examination of the left femur showed the left femur was 
externally rotated by 20 degrees distally to the proximal end 
of the femur.  The left knee revealed no abnormality.  The 
cruciate and collateral ligaments were stable.  Range of 
motion revealed 145 degrees of flexion.  Examination of the 
right ankle showed no abnormality.  He had diffuse tenderness 
of the right ankle without swelling or deformity.  Range of 
motion revealed 0 degrees dorsiflexion, 40 degrees plantar 
flexion, 10 degrees eversion and 20 degrees inversion.  The 
left ankle revealed no abnormality.  Range of motion revealed 
10 degrees dorsiflexion, 40 degrees plantar flexion, 30 
degrees inversion and 20 degrees eversion.  

Impression revealed status post fracture of the left femur 
with residual left hip and left knee arthralgia; arthralgia 
of the left hip and knee secondary to left femur fracture; 
status post bilateral ankle fractures with bilateral ankle 
strain; posttraumatic headaches, nonprostrating and skull 
fracture with associated loss of vision in the left eye.  X-
rays of the right and left ankles, left knee and left hip 
were negative for evidence of degenerative joint disease.  
Healed fracture of the femur was noted.  

A November 1997 VA psychiatric examination report shows that 
the examiner had reviewed the veteran's claims folder.  It 
was noted as medical history that he had a head injury in 
service in 1956 and again in 1957.  He lost consciousness.  
Since the injuries he suffered from symptoms of depression 
and cognitive impairment.  He reported feeling down in the 
dumps most of the time.  Sleeping was rated poor.  He noted 
losing his appetite, especially lately, he was losing weight.  
He noted getting along with people okay, but he had a 
tendency to isolate himself.  

The veteran reported having a low level of energy and at 
times had difficulty getting himself to "go."  He reported 
being very nervous and anxious most of the time.  He did not 
like to be around people.  Occasionally he felt hopeless and 
helpless.  He reported that on one occasion he was thinking 
about suicide and then figured it would probably happen 
anyway from his heart.  He reported that he had been having 
problems with his memory and concentration.  He was unable to 
remember people's names.  

The veteran reported a history of treatment with a number of 
antidepressants.  The last antidepressant was Prozac.  He 
noted having severe side effects from the medication.  He 
took Xanax for sleep.  He noted that his educational 
background consisted of finishing the 10th grade and 
obtaining a GED.  Personal history showed he was married 
twice.  The first marriage lasted 10 years.  His wife died.  
He was currently married to the second wife and had four 
adult children.  Occupational history showed he worked as a 
propane delivery and serviceman.  He last worked in 1980 due 
to problems including concentration.  He lived at home where 
his wife took care of the household and finances.  

On mental status examination the veteran was dressed casually 
and cooperative.  Mood was depressed.  Affect was blunted.  
Speech was spontaneous.  Rate, volume and tone were normal.  
Thought processes were goal directed.  There was no loosening 
of association or flight of ideation.  He denied 
hallucinations.  He was not delusional.  He reported feelings 
of helplessness and hopelessness, and at times had suicidal 
thoughts but no plan.  Insight was impaired.  Judgment was 
fair.  He was well oriented to time, place, person and 
purpose.  


Immediate recall testing showed he was able to remember 1 out 
of 3 words after 3 minutes.  Short term memory was impaired.  
Long term memory was intact.  He was unable to spell 
"world" backwards.  He was unable to do serial 7's.  He was 
unable to interpret proverbs.  

Impression revealed cognitive disorder with depressive 
disorder, not otherwise specified (NOS).  The medical 
examiner opined that the veteran's history and mental status 
examinations were consistent with the diagnosis of cognitive 
disorder with depressive disorder (NOS).  Global assessment 
of functioning (GAF) was estimated at 45.

The medical specialist stated that a GAF score of 41 to 50 
was consistent with serious symptoms including suicidal 
ideations, severe obsessional rituals, frequent shop lifting, 
or any serious impairment in social, occupational or school 
functioning, no friends and unable to keep a job.  

A November 2000 VA psychiatric examination report fails to 
show that the medical specialist reviewed the veteran's 
claims file.  Occupational history noted that he wet on 
workmen's compensation after a back injury.  Since the back 
injury he had not been employed.  

On mental status examination he was described as a pleasant 
individual with no evidence of disorientation or psychotic 
symptoms.  Affect was appropriate to cognitive content, with 
no signs of blunting or hypervigilance.  He had a tendency to 
talk about negative things predominantly.  His affect 
suggested depression.  His thoughts evidenced frequent 
worrying.  He evidenced a tense and anxious mood.  There were 
no signs of agitation or retardation.  He had difficulty with 
short term memory.  Judgment was good.  Insight was fair.  

Impression suggested an adjustment disorder, NOS, with 
anxious and depressive features and chronic brain syndrome by 
history.  GAF was estimated at 61.




A November 2000 VA examination report shows that on physical 
examination the veteran was described as a melancholic, 
depressed individual with evidence of psychomotor 
retardation.  He was relatively oriented.  He had some 
difficulties with attention and calculation.  He had 
difficulty spelling "world" backwards.  Recall was 
described as affective.  He was only able to do serial sevens 
to 93.  He remembered one word of three after five minutes 
and was unable to recall the other two even after prompting.  
Language skills seemed intact as did long-term memory.  He 
knew the last two Presidents.

On orthopedic evaluation pertinent findings revealed that on 
walking his left leg turned out at 38 degrees.  The right 
foot turned out more than usual, to about 15 degrees.  It was 
noted that x-rays were reviewed.  The examiner pointed out 
that an x-ray study in May 1998 showed deformity of the 
proximal left femoral shaft compatible with old healed 
fracture.  It was noted that a bilateral ankle examination in 
February 1997 was negative.  

Pertinent diagnoses revealed organic brain syndrome 
manifested by short term memory deficits, and problems with 
attention and calculation; status post left femur fracture 
manifested by residual turning out of the leg and altered 
gait consistent with 10 percent reduction in joint excursion, 
strength, speed and endurance and right ankle arthralgia with 
reduction of joint excursion, strength, speed and endurance.  

A September 2002 VA eye examination report shows that vision 
in the left eye was light perception only.  Corrected vision 
in the right eye was 20/25+.  Objective examination of the 
right eye was normal except for minimal nuclear cataract.  

Pertinent diagnosis was poor vision of the left eye secondary 
to severe blunt trauma, status post retinal detachment with 
retinal detachment repair patched scleral graft, traumatic 
cataract and filtering bleb.


Criteria

General Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The United States Court for the Federal Circuit (CAFC) 
examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  The CAFC found that 38 U.S.C.A. § 
1154(b) did not create a statutory presumption that a combat 
veteran's alleged disease or injury was service-connected, 
but it lightened the burden of a veteran who seeks benefits 
for an allegedly service-connected disease or injury.  The 
statute sets forth a three-step sequential analysis that must 
be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether there is "satisfactory lay or other 
evidence of service incurrence or aggravation of such disease 
or injury." Second, it must be determined whether the 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."

If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The CAFC then stated that this presumption is rebuttable.  VA 
may rebut the presumption by presenting "clear and convincing 
evidence to the contrary."  The CAFC found that satisfactory 
evidence means credible evidence and if a veteran produces 
credible evidence that would allow a reasonable fact-finder 
to conclude that the alleged injury or disease was incurred 
in combat, there is satisfactory evidence to satisfy the 
first requirement of 38 U.S.C.A. § 1154(b).  In addition, the 
CAFC found that the second inquiry did not require the 
weighing of the veteran's evidence with contrary evidence.  
It is only at the third step (if the VA seeks to rebut the 
presumption of service connection) that evidence contrary to 
the veteran's claim of service connection comes into play.

Service connection may also be granted for disability, which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is aggravation of a nonservice-connected 
condition, which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Increased Evaluation

The appellant's service-connected chronic brain syndrome is 
evaluated under Diagnostic Code 9304 as dementia due to head 
trauma.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1996), including the rating criteria for 
evaluating mental disorders. See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  This amendment was effective November 7, 
1996.  In addition to modified rating criteria, the amendment 
provided that the diagnoses and classification of mental 
disorders be in accordance with DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)). See 38 C.F.R. §§ 4.125 through 
4.130 (2003).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to November 7, 1996, the schedular criteria for 30, 50, 
70, and 100 percent ratings for organic mental disorders were 
as follows:

Definite impairment of social and industrial adaptability. 
[30 percent].

Considerable impairment of social and industrial 
adaptability. [50 percent].

Severe impairment of social and industrial adaptability. [70 
percent].

Impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial adaptability. [100 percent].

38 C.F.R. § 4.132, Diagnostic Code 9304 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93. The Board is bound by this 
interpretation of the term "considerable." 38 U.S.C.A. § 
7104(c).
Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).  The amended regulations in 38 C.F.R. § 4.130 
established a general rating formula for mental disorders. 
The amended formula assigns disability evaluations according 
to the manifestation of particular symptoms. The amended 
formula replaced the general rating schedule for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 30, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent].


Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. [100 
percent].  Diagnostic Code 9304.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  Diagnostic and Statistical Manual of Mental 
Disorders 46-47 (4th ed. 1994).  

A GAF score of 61-70 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271.  38 
C.F.R. § 4.71 (Plate II) provides a standardized description 
of joint motion of the ankle and foot.

The next higher rating of 30 percent is warranted under 
Diagnostic Code 5270.  To warrant a higher rating under 
Diagnostic code 5270, there must be ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2003).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2003).

For disabilities ratings-diseases of the eyes the best 
distant vision obtainable after best correction by glasses 
will be the basis of rating visual acuity.  38 C.F.R. § 4.75.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2003).

Compensation is payable for certain combinations of service-
connected and non service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non 
service-connected disability, as if both disabilities were 
service-connected, provided the non service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

A minimum 30 percent evaluation will be assigned for 
unilateral or bilateral aphakia, which is not to be combined 
with any other rating for impaired vision.  When only one eye 
is aphakic, the eye having poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  
When both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  The combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.  

A 30 percent evaluation will be assigned for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.


A 40 percent evaluation is warranted for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/50 (6/15).  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.

A 40 percent evaluation is warranted for anatomical loss of 
one eye and where vision in the other eye is 20/40.  
Diagnostic Code 6066.  

The Board notes that the amendments to 38 U.S.C.A. § 1160 
effective December 6, 2002 regarding special consideration 
for certain cases of paired organs or extremities have no 
application in this case since blindness is not shown in the 
veteran's nonservice-connected right eye.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski , 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claims.  In the case at hand, 
the Board is satisfied that the duty to notify and the duty 
to assist have been met to the extent necessary under the new 
law.

In a October 2001 letter the RO formally notified the veteran 
of the VCAA of 2000.  A June 2003 supplemental statement of 
the case (SSOC) shows the RO considered VCAA with respect to 
the issues on appeal.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding this case.
As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

In this case the veteran is claiming entitlement to service 
connection for left hip and left knee disabilities including 
arthritis.  He essentially argues that his orthopedic 
disabilities of the left hip and knee including arthritis 
resulted from either motor vehicle accidents in service or 
his altered gait impairment associated with service-connected 
fractures of the left femur and both ankles.  

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
first be medical evidence of a current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

With respect to the veteran's claim of entitlement to service 
connection for left hip and left knee disabilities, the Board 
noted that a review of his service medical records is 
nonrevealing for findings of chronic left hip or left knee 
disabilities, however diagnosed including arthritis, 
resulting from the motor vehicle accidents in service.  

The Board points out that the postservice medical evidence 
first referring to a provisional diagnosis suspecting 
degenerative joint disease of the left hip and left knee not 
only dated years following separation from service but was 
not confirmed by subsequent x-rays of the left hip and left 
knee by VA in February 1997 showing essentially no 
degenerative joint disease.  

Importantly, the Board recognizes that the record contains 
competent medical evidence which tends to suggest a causal 
connection between the onset of disability involving the left 
hip and left knee solely diagnosed as arthralgia and service-
connected residuals of a fracture of the left femur.

When such evidence is viewed in light of the doctrine of 
reasonable doubt, the Board concludes that the record 
supports the grant of service-connection for arthralgia of 
the left hip and left knee as secondary to service-connected 
residuals of a fracture of the left femur.


Increased Evaluations

Organic Brain Syndrome with post-traumatic headaches

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

In this case the Board recognizes that in September 1989 the 
veteran filed his reopened claim for an increased evaluation 
for service-connected organic brain syndrome with headaches 
evaluated as 30 percent disabling under Diagnostic Code 9304.

The evidence of record indicates that he last worked in 1980 
primarily due to a postservice job related nonservice-
connected back injury as well as concentration problems.  He 
claims that since at least September 1989, he has been unable 
to work primarily due to symptoms associated with service-
connected organic brain syndrome with headaches.

In reviewing the veteran's claim the Board must consider 
whether he is demonstrably unable to obtain or retain 
employment due to his organic brain syndrome with headaches.  
That question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.  

The Board notes that following receipt of the veteran's 
reopened claim in September 1989, he was seen in April 1992 
for a VA general medical evaluation.  The examiner noted the 
veteran stated that it takes him longer to work out 
mathematical problems and complex activities which did not 
present a problem for him prior to his accident.  The 
examiner suspected chronic brain syndrome secondary to the 
1956 motorcycle accident and recommended further 
psychological testing.  

The record is silent for any formal VA neuropsychiatric 
examination until November 1997.  At that time the 
psychiatric examiner thoroughly reviewed the veteran's claims 
file.  

It was noted as medical history that the veteran's organic 
brain syndrome (cognitive disorder) arose from head injuries 
in service in which he lost consciousness.  Since that time 
his symptoms included depression and cognitive impairment.  
He tended to isolate himself.  Also, he reported being 
nervous and anxious most of the time with isolated feelings 
of suicide.  Memory and concentration problems were noted 
with an inability to remember people's names.  He noted a 
history of treatment with antidepressants.  

Mental status examination showed depression, blunted affect, 
feelings of helplessness and hopelessness, episodic suicidal 
ideation, immediate and short term impairment, inability to 
spell words, do serial 7's, and inability to interpret 
proverbs.  The examiner attributed the findings noted on 
examination to service-connected cognitive disorder with 
depression consistent with head injuries in service.  The 
psychiatric examiner noted that the veteran's service-
connected disability was consistent with a GAF score of 45 
and reflective of an inability to work.

In November 2000 the veteran underwent a VA psychiatric 
examination.  The psychiatric examiner is not shown to have 
reviewed the veteran's claims file.  Mental status findings 
continued to reflect symptoms of depression, worry and short 
term memory impairment.  The examiner reported an impression 
of an adjustment disorder with anxious and depressive 
features and chronic brain syndrome by history.  GAF was 
estimated at 61 for moderate impairment.

Also in November 2000 there was medical evidence of 
psychomotor retardation, retardation and melancholia.  He was 
essentially unable to do mathematical calculations.  Short 
term memory impairment was noted.  Attention difficulty was 
noted.  

The GAF score given at the time of the November 2000 of 61 
for moderate impairment, in the opinion of the Board, is not 
truly reflective of disability due to service-connected 
organic brain syndrome with headaches as the examiner at that 
time is not shown to have had the opportunity to review the 
veteran's complete medical records.  

While the disability picture with regard to organic brain 
syndrome with headaches does not meet all of the criteria of 
a 100 percent schedular evaluation, the CAVC has held that 
the criteria in Diagnostic Code 9403 for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Richard v. Brown, 9 Vet. App. 266, 
268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Following a comprehensive analysis of the record, including 
testimony at his hearings at the RO as well as findings 
recorded on VA psychiatric examinations, it becomes evident 
that the veteran's organic brain syndrome with headaches is 
manifested by persistent and ongoing social withdrawal, 
memory impairment, inability to undertake mathematical 
calculations or interpret proverbs, anxiety, depression, 
limited insight, attention deficit, and evidence of 
psychomotor retardation, which do not permit the Board to 
conclude that the preponderance of the evidence is against 
the veteran on the issue of his service-connected organic 
brain syndrome as constituting the sole cause of his 
unemployability.  

Considerable weight has been accorded the opinion of the VA 
psychiatric examiner in November 1997.  The psychiatric 
examiner reviewed the veteran's claims file in conjunction 
with the examination and determined that the veteran was 
unable to hold a job due to psychiatric disability consistent 
with head trauma in service.  Under such circumstances, the 
award of a total rating is warranted.  

As a 100 percent rating is warranted for organic brain 
syndrome with headaches under the previous criteria for 
rating mental disorders, the Board does not need to consider 
whether a higher rating is warranted under the amended 
criteria.  Karnas, supra.  


Residuals of fractures of the right ankle and left ankles

The Board notes that in view of the amended rating criteria 
for evaluating skin/scars effective July 31, 2002 and not 
considered yet considered by the RO, the implied issue of 
entitlement to a separate compensable evaluations for scars 
associated with residuals of service-connected fractures of 
the right ankle and left ankle is a topic for discussion in 
the remand portion of this decision.  

The veteran's service-connected right ankle disability is 
currently manifested by objective evidence of a well-healed 
fracture site but with limitation of motion, and pain with 
reduction of joint excursion, strength, speed and endurance 
limited motion, and subjective complaints of pain.  

Pertinent to these objective findings, the Board notes that, 
when evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995). 

A longitudinal review of the evidence demonstrates that the 
veteran's right ankle impairment more nearly approximates the 
criteria for moderate limitation of motion under Diagnostic 
Code 5271 thereby warranting the assignment of a 10 percent 
evaluation, but no greater.  There is no evidence of marked 
limitation of motion of the right ankle.

The service-connected left ankle was reported to reflect a 
well-healed fracture site with essentially normal findings of 
ankle function noted on objective examinations.  The 
veteran's left ankle disability is not shown to meet or more 
nearly approximate the criteria for a compensable evaluation 
cited above.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased (compensable) evaluation.  See 
Gilbert, supra.


Left eye disability

The veteran's service-connected cataract of the left eye with 
iridectomy is manifested by light perception.  The corrected 
vision in the nonservice-connected right eye is normal at 
20/25.  

A 40 percent evaluation is warranted for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/50 (6/15).  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.

A 40 percent evaluation is warranted for anatomical loss of 
one eye and where vision in the other eye is 20/40.  
Diagnostic Code 6066.  

The Board notes that the large benign bleb noted over the 
pupil of the left eye is rated under Diagnostic Code 6015 and 
rated as impaired vision with minimum of 10 percent.  

The overall objective findings fail to meet or more nearly 
approximate the criteria for a disability evaluation greater 
than 30 percent for veteran's service-connected cataract of 
the left eye with iridectomy manifested by blindness with 
light perception only.

Finally, the Board observes in passing that special monthly 
compensation for loss of use of the left eye was granted by 
the RO.  The issue of entitlement to a separate evaluation 
for disfigurement of the left eye is a topic that is 
addressed in the remand portion of the decision.   

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the service-connected left eye disability 
is contemplated by the criteria for the 30 percent schedular 
evaluation currently assigned, and no higher.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an increased evaluation for disability of the 
left eye.  See Gilbert, supra.


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  



In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for extraschedular 
evaluation; however, the RO did not grant increased 
compensation benefits on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA  Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with impairment in the average earning capacity due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  The service-connected left eye 
disability and residuals of fractures of the right and left 
ankles, during the rating period under discussion, were never 
shown to require frequent inpatient care, nor to result in 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  In fact, 
the record shows that the veteran's service-connected organic 
brain syndrome with post-traumatic headaches represented his 
most severe disability and precluded him from working as 
noted in the paragraphs above.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by service-connected left eye disability 
and fractures of both ankles during the rating period under 
discussion.  No evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of 
extraschedular evaluation. 


ORDER

Entitlement to service connection for arthralgia of the left 
hip and left knee is granted.  

Entitlement to a 100 percent evaluation for chronic brain 
syndrome with post-traumatic headaches is granted, subject to 
the regulations governing the payment of monetary benefits.

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of a fracture of the right ankle is 
granted, subject to the regulations governing the payment of 
monetary benefits.

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left ankle is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that a 10 percent evaluation is currently 
assigned for residuals of fracture of the left femur under 
Diagnostic Code 5255 which contemplates hip and knee 
impairment.  


In view of the Board's grant of service connection for 
arthralgia of the left hip and left knee, the VBA AMC should 
readjudicate the issue of entitlement to an increased 
evaluation for residuals of a fracture of the left femur. 

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating skin/scars 
disabilities effective August 30, 2002.  Such amendments to 
the rating schedular may affect claims of entitlement to 
separate evaluations for residual scars of fractures of the 
left femur and both ankles, and scar over the left eye.  The 
VBA AMC should formally adjudicate such matters in light of 
the old and new criteria for evaluating skin/scar 
disabilities.

Also, the Board notes that the veteran's claim of entitlement 
to a separate compensable evaluation for left sided facial 
deformity associated with status post skull fracture frontal 
and left zygoma bone should be considered by analogy to 
disfiguring scars contained under Diagnostic Code 7800.  The 
record contains medical evidence of left sided facial 
disfigurement/deformity due to service-connected skull 
fracture in service.  

Accordingly, the VBA AMC should consider this claim in light 
of the old and new criteria for evaluating disfigurement of 
the head, face and neck under the criteria in Diagnostic Code 
7800 prior to and after August 30, 2002.

The VBA AMC should consider the issue of entitlement to 
increased evaluation for residuals of a fracture of the 
thoracic spine pursuant to the changes in the rating schedule 
for evaluations of the spine (38 C.F.R. § 4.71a, Diagnostic 
code 5293) effective September 26, 2003.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the remaining claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC should consider the 
claims of entitlement to separate 
compensable evaluations for residual 
scars of fractures of the left femur and 
both ankles, and scar over the left eye, 
and a separate compensable evaluation for 
left sided facial deformity associated 
with status post skull fracture frontal 
and left zygoma bone under the 
appropriate criteria for rating skin/scar 
disabilities prior to and following 
August 30, 2002.  Thereafter, the VBA AMC 
should reconsider the issue of 
entitlement to a compensable evaluation 
for a fracture of the thoracic spine 
under the criteria for evaluations of the 
spine prior to and following September 
26, 2003.  Thereafter, the VBA AMC should 
reconsider the issue of entitlement to an 
increased evaluation for residuals of a 
fracture of the left femur in light of 
the recent grant of service-connection 
for arthralgia of the left hip and left 
knee with consideration of 38 C.F.R. 
§ 3.321(a), where applicable.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and amended regulations considered pertinent to the 
issues currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



